             Case 2:18-cv-00377-JLR Document 90
                                             86 Filed 08/13/20
                                                      07/30/20 Page 1 of 4



1                                                                    The Honorable James L. Robart

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
8                                       AT SEATTLE

9    RICHARD HOMCHICK,
                                                           No. C18-00377-JLR
10                          Plaintiff,
                                                           STIPULATION AND ORDER FOR
11          v.                                             A LIMITED EXTENSION TO
                                                           DISCOVERY DEADLINE TO
12   KING COUNTY, a home rule charter county and           ACCOMMODATE SELECT
     municipal corporation doing business as the           DEPOSITIONS
13   KING COUNTY SHERIFF’S OFFICE and the
     KING COUNTY PROSECUTING                               Noted for Consideration:
14   ATTORNEY’S OFFICE; JOHN URQUHART,                     July 30, 2020
     individually and in his official capacity as King
15   County Sheriff; DANIEL SATTERBERG,
     individually and in his official capacity as King
16   County Prosecutor,
17                          Defendants.
18
                                            STIPULATION
19
              The parties hereby jointly seek permission from the Court to conduct select
20
     depositions after the upcoming August 3, 2020, discovery deadline, given certain complications
21
     related to scheduling as set forth below.
22
              Under the current schedule, the deadline to complete discovery in this matter is
23
     August 3, 2020. Dkt. #53. However, there are a small number of depositions remaining that,
24
     despite best efforts, the parties are unable to complete by the deadline due primarily to witness
25
     unavailability.
26


       STIPULATION AND ORDER FOR A LIMITED                                   BAILEY DUQUETTE P.C.
                                                                             500 UNION STREET, SUITE 800
       EXTENSION TO DISCOVERY DEADLINE TO                                    SEATTLE, WASHINGTON 98101
       ACCOMMODATE SELECT DEPOSITIONS – Page 1                               T 206.225.2250 | F 866.233.5869
             Case 2:18-cv-00377-JLR Document 90
                                             86 Filed 08/13/20
                                                      07/30/20 Page 2 of 4



1             Specifically, Defendants seek to depose Plaintiff’s expert, Lauren Freeman, who

2    produced her final report on July 3, 2020, in compliance with the expert disclosure deadline.

3    See Dkt. #57. Because Ms. Freeman was not available during the latter part of July when

4    Defendants sought to take her deposition, the parties have agreed, pending the Court’s approval,

5    to hold Ms. Freeman’s deposition on August 6, 2020, i.e., three days after the current cut-off.

6             Likewise, Plaintiff has sought for the last two months to schedule a deposition of non-

7    party Demand Abolition through its counsel. After initial indications that the Demand Abolition

8    witness would be available in July and that dates would be provided for that deposition in that

9    timeframe, Plaintiff was informed on July 13, 2020, that the witness had departed for a vacation

10   and would not return until the week of August 3, 2020. That deposition is now tentatively

11   scheduled for August 11, 2020.

12            Finally, Plaintiff informed Defendants last month about the potential need to conduct

13   one or two depositions after Plaintiff received a supplemental production of documents then-

14   anticipated from the Sheriff’s Office. Last Friday, Plaintiff received approximately 26,000

15   pages of emails. Plaintiff is diligently reviewing those documents to ascertain the need and

16   timing for depositions(s), but, given the volume of materials and competing obligations, as well

17   as witness availability issues, any such deposition(s) unfortunately cannot be realistically

18   completed by August 3, 2020. A limited two-week extension will allow for the parties to

19   coordinate scheduling that deposition(s) and to resolve any other attendant issues.

20            For the above-stated reasons, the parties respectfully request that the Court enter the

21   below Order, extending the discovery deadline by no more than two weeks to August 17, 2020.

22   Such an extension should not impact any other deadlines on the current case schedule.

23    //
24
      //
25
      //
26
      //

       STIPULATION AND ORDER FOR A LIMITED                                  BAILEY DUQUETTE P.C.
                                                                             500 UNION STREET, SUITE 800
       EXTENSION TO DISCOVERY DEADLINE TO                                    SEATTLE, WASHINGTON 98101
       ACCOMMODATE SELECT DEPOSITIONS – Page 2                               T 206.225.2250 | F 866.233.5869
           Case 2:18-cv-00377-JLR Document 90
                                           86 Filed 08/13/20
                                                    07/30/20 Page 3 of 4



1    STIPULATED AND AGREED TO this 30th day of July, 2020.

2    Respectfully Submitted,

3    BAILEY DUQUETTE P.C.                        KING COUNTY PROSECUTING
                                                 ATTORNEY’S OFFICE
4
     By: /s/ Hozaifa Y. Cassubhai
5     Hozaifa Y. Cassubhai, WSBA #39512          By: /s/ David Hackett
      500 Union Street, Suite 800                 David Hackett, WSBA #21236
6     Seattle, Washington 98101                   Amy Montgomery, WSBA #32068
      Telephone: 206.225.2250                     900 King County Administration Bldg.
7     Email: hozaifa@baileyduquette.com           500 Fourth Avenue
8                                                 Seattle, Washington 98104
     Attorneys for Plaintiff Richard Homchick     Telephone: 206.296.0430
9                                                 Email: david.hackett@kingcounty.gov
                                                          amy.montgomery@kingcounty.gov
10
                                                   Attorneys for Defendants King County
11                                                 Prosecuting Attorney’s Office, King County
12                                                 Sheriff’s Office, Daniel Satterberg, and
                                                   John Urquhart
13

14

15                                              ORDER

16          The Court’s scheduling order (Dkt. #53) is amended as follows:

17                                               Current Date           New Date
18    Discovery Deadline                         August 3, 2020         August 17, 2020
19
         IT IS SO ORDERED.
20

21       DATED this 13th day of August, 2020.
22

23

24
                                                  A
                                                 ___________________________________
                                                 THE HONORABLE JAMES L. ROBART
                                                 UNITED STATES DISTRICT COURT
25

26


      STIPULATION AND [PROPOSED] ORDER FOR A                            BAILEY DUQUETTE P.C.
                                                                        500 UNION STREET, SUITE 800
      LIMITED EXTENSION TO DISCOVERY DEADLINE                           SEATTLE, WASHINGTON 98101
      TO ACCOMMODATE SELECT DEPOSITIONS – Page 3                        T 206.225.2250 | F 866.233.5869
           Case 2:18-cv-00377-JLR Document 90
                                           86 Filed 08/13/20
                                                    07/30/20 Page 4 of 4



1                         CERTIFICATE OF FILING AND SERVICE
2           I hereby certify that, on July 30, 2020, I electronically filed the foregoing document

3    with the Clerk of the Court using the CM/ECF System, which will send notification of such

4    filing to those attorneys of record registered on the CM/ECF system.

5
            Dated this July 30, 2020.
6
                                                  BAILEY DUQUETTE P.C.
7
                                                  By /s Hozaifa Y. Cassubhai
8
                                                      Hozaifa Y. Cassubhai, WSBA#39512
9                                                     500 Union Street, Suite 800
                                                      Seattle, Washington 98101
10                                                    Telephone: (206) 225-2250
                                                      Fax: (866) 233-5869
11                                                    Email: hozaifa@baileyduquette.com
12
                                                      Attorney for Plaintiff Richard Homchick
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND [PROPOSED] ORDER FOR A                               BAILEY DUQUETTE P.C.
                                                                            500 UNION STREET, SUITE 800
     LIMITED EXTENSION TO DISCOVERY DEADLINE                                SEATTLE, WASHINGTON 98101
     TO ACCOMMODATE SELECT DEPOSITIONS – Page 4                             T 206.225.2250 | F 866.233.5869
